81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Edward R. BUTLER, Debtor.Edward R. BUTLER, Plaintiff-Appellant,v.Robert B. SCARLETT, Defendant-Appellee.In re Edward R. BUTLER, Debtor.Edward R. BUTLER, Plaintiff-Appellant,v.Robert B. SCARLETT, Defendant-Appellee,Terry L. MUSIKA, U.S. Trustee, Trustee-Appellee.
Nos. 95-2798, 95-2808.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  March 28, 1996.

Edward R. Butler, Appellant Pro Se.
Kathleen Howard Meredith, ILIF & MEREDITH, P.C., Baltimore, Maryland;  Terry L. Musika, UNITED STATES TRUSTEE, Baltimore, Maryland, for Appellees.
Before HAMILTON, WILLIAMS and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing as untimely his appeals from the bankruptcy court's orders and denying his motions for reconsideration.   Appellant moved for a stay of all action on these appeals pending the outcome of an unrelated adversary proceeding.   Because any decision in that case will not affect these appeals, we deny Appellant's motions for a stay.   Appellee Scarlett moved to dismiss these appeals as untimely;  however, Appellant timely noted his appeals from the district court's orders.   Fed.R.Civ.P. 59(e);  see Fed.R.Civ.P. 6(a).   Therefore, we deny Appellee Scarlett's motions to dismiss the appeals.   We have reviewed the records and the district court's opinions and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Butler v. Scarlett, Nos.  CA-95-2192-H;  CA-95-2217-H (D. Md. Aug. 17, 1995;  Sept. 18 & 19, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED